      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 1 of 18



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

YVETTE JOHNSON,

             PLAINTIFF,
v.                                      CIVIL ACTION NO.:

THE HIGBEE COMPANY, LLC
d/b/a/ DILLARD’S

             DEFENDANT.
                                    /

                                   COMPLAINT

      Plaintiff, YVETTE JOHNSON, (hereinafter referred to as the “Plaintiff” or

“Hammonds”), by and through her undersigned attorney, sues defendants, The

Higbee Company, LLC. d/b/a Dillard’s (hereinafter, “Defendant” or “Dillard’s”)

and alleges as follows:

                            JURISDICTION AND VENUE

      1.         Plaintiff brings this is an action to remedy discrimination on the

basis of race, disability and retaliation in the terms, conditions, and privileges of

Plaintiff’s employment in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et seq., the Florida Civil Rights Act of 1992, as

amended, Chapter 760 et seq., Florida Statutes, the Civil Rights Act of 1991, 42

U.S.C.       §         1981;      Americans        with       Disabilities      Act,



                                         1
       Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 2 of 18



(ADA), 42 U.S.C. §§ 12111-12117, 12203; and the Americans with Disabilities

Act Amendments of 2008 (ADAA).

       2.     Jurisdiction is conferred upon the Court pursuant to Section 16(b) of

the FLSA, as amended, 29 U.S.C. § 216(b), and the Court’s supplemental

jurisdiction pursuant to 28 U.S.C. § 1367.

       3.    Declaratory, injunctive, and equitable relief is sought pursuant to 28

U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

       4.    Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k) and Fed. R. Civ. P. 54.

       5.    This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

       6.    Plaintiff has complied with all conditions precedent to the filing of

this suit.

       7.      All conditions precedent and administrative remedies have been

exhausted and jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.

§ 2000e-5(f). Plaintiff filed a Charge of Discrimination with the Florida

Commission on Human Relations (“FCHR” No.: 201919376) and the United

States Equal Employment Opportunity Commission (“EEOC” No.: 510-

                                        2
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 3 of 18



202003076) on April 9, 2019. More than 180 days lapsed since Plaintiff’s charge

was filed and the FCHR had not concluded its investigation or made a

determination pursuant to Fla. Stat. § 760.11(3). Plaintiff thereafter requested her

90 day Notice of Right to Sue letter from the EEOC which was received on April

8, 2020.

                                     PARTIES

      8.     Plaintiff is an African American female who worked as a hairstylist at

Defendant’s Aveda Salon in its Pensacola Cordova Mall location from the date of

her hire on July 7, 2015, until her unlawful termination on March 22, 2019.

      9.     Defendant, Dillard's, is an American department store chain with

approximately 289 stores in 29 states and headquartered in Little Rock, Arkansas.

It is not-for-profit company which provides retail merchandise and services in

Florida and Escambia County and is an employer within the meaning of the FCRA,

Title VII, the ADA and ADAA as it employs in excess of 15 employees.

                                FACTS

      10.     Plaintiff is an African American female.

      11.   Plaintiff was employed by Aveda Salon and Dillard’s Department

Store where she worked in the Aveda Salon within the Dillard’s Department Store

as a professional hairstylist from July 7, 2015, until her unlawful termination on

March 22, 2019.


                                         3
        Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 4 of 18



        12.   Plaintiff performed the duties of this position in a more than

satisfactory manner.

        13.   Plaintiff was one of only two African Americans and one Hispanic

employed by Dillard’s/Aveda in the Pensacola Cordova Mall Salon.

        14.   In September 2018, Ms. Shanda West became the Dillard’s/Aveda in

the Pensacola Cordova Mall Salon manager.

        15.   Once Ms. West became the salon manager she started to target

Plaintiff and the other minority hairstylists.

        16.   Plaintiff worked for Dillard’s/Aveda for four (4) years without any

type of write-up or disciplinary action.

        17.   Since Ms. West’s arrival, she has treated the other Caucasian

employees more favorably by allowing them to get away with things in the salon

for which she disciplined Plaintiff and the other minority employees but not the

Caucasian employees.

        18.   On March 22, 2019, Plaintiff received two (2) write-ups in one day,

        19.   The reasons for the write ups were not true and fabricated by Ms.

West.

        20.   Ms. West used these two write ups from the same day to terminate


Plaintiff.
        21.     Ms. West has treated of other minorities in a similar fashion as

                                           4
       Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 5 of 18



Plaintiff.

       22.      Ms. Jessica Rosado (Hispanic), who had worked for Defendant for

over two (2) years before Ms. West’s arrival was also terminated by Ms. West

shortly before Plaintiff’s employment had been terminated.

       23.   In July of 2016, Plaintiff suffered a workplace injury to her right hand.

       24.   Plaintiff has had severe pain in that hand since the injury and was

allowed to take breaks or not work at times because of the in her hand pain prior to

Ms. West become the salon manager.

       25.   Shortly after her hire in September, 2018, Ms. West became aware

of Plaintiff’s injury and would not allow Plaintiff to take breaks and would

reprimand her for not being able to work because of the pain in her hand.

       26.   Defendant had knowledge of Plaintiff’s injury and disability to her

hand since before Ms. West started with the company and when Plaintiff informed

Ms. West of the her injured hand and disability.

       27.   Plaintiff is a qualified individual with a disability:

                   (a)    she has a physical impairment that substantially limits

             one or more major life activities: Plaintiff suffers from mobility;

                   (b)    Plaintiff was at the time of her termination under the




                                           5
        Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 6 of 18



                treatment of a doctor for the care and treatment of her physical

                disability;

                         (c)   she has a record of such impairment; and;

                         (d)   she was regarded (perceived or otherwise) by Defendant

                as having such impairments.

        28.     Plaintiff’s disabilities substantially affected the major life activities of

concentration and mobility.

        29.     Plaintiff had the ability to perform the essential functions of her

position and did so without incident until her termination on March 22, 2019.

                                FIRST CAUSE OF ACTION
                  (RACE DISCRIMINATION- FEDERAL CLAIM - 42 U.S.C. § 1981)

        30.     Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 29 of this complaint with the same force and effect as if set

forth herein.

        31.     Defendant has discriminated against Plaintiff in the terms and

conditions of her employment on the basis of her race in violation of 42 U.S.C. §

1981.

        32.     Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless

and              until             this          Court             grants            relief.


                                             6
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 7 of 18



                               SECOND CAUSE OF ACTION
                    (RACE RETALIATION - FEDERAL CLAIM - 42 U.S.C. § 1981)

      33.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 29 of this complaint with the same force and effect as if set

forth herein.

      34.       Defendant retaliated against Plaintiff engaging in a protected activity

in the terms and conditions of her employment on the basis of her race in violation

of 42 U.S.C. § 1981.

      35.       Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless

and until this Court grants relief.

                            THIRD CAUSE OF ACTION
                  (RACE DISCRIMINATION- FEDERAL CLAIM – TITLE VII)

      36.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 29 of this complaint with the same force and effect as if set

forth herein.

      37.       Defendant has discriminated against Plaintiff in the terms and

conditions of her employment on the basis of her race in violation of Title VII.

      38.       Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless

and              until           this           Court            grants           relief.

                                            7
        Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 8 of 18



                               FOURTH CAUSE OF ACTION
                       (RACE RETALIATION - FEDERAL CLAIM – TITLE VII)

        39.     Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 29 of this complaint with the same force and effect as if set

forth herein.

        40.     Defendant retaliated against Plaintiff engaging in a protected activity

in the terms and conditions of her employment on the basis of her national origin in

violation of Title VII.

        41.     Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless

and until this Court grants relief.

                             FIFTH CAUSE OF ACTION
    (DISABILITY DISCRIMINATION - AMERICANS WITH DISABILITIES ACT, (ADA), AND
             AMERICANS WITH DISABILITIES ACT AMENDMENTS (ADAA))

        42.      Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 29 of this complaint with the same force and effect as if set

forth herein.

        43.     This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of her employment with

Defendant in violation of the Americans with Disabilities Act, (ADA), 42 U.S.C.

§§ 12111-12117, 12203; the Americans with Disabilities Act Amendments of

2008.
                                            8
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 9 of 18



      44.    At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

      45.    At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

      46.   Any possible assertion that there was a viable business justification for

the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against her for engaging in a protective activity and for any actual

or perceived disability.

      47.   The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities

Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities

Act Amendments of 2008, and such action clearly constituted a prohibited

employment practice, contrary to the public policy of the ADAA.

      48.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

                                        9
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 10 of 18



wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      49.       As a result of being wrongfully and unlawfully retaliatory actions that

lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      50.       Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for her professional services.

      51.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.

                          SIXTH CAUSE OF ACTION
 (DISABILITY RETALIATION - AMERICANS WITH DISABILITIES ACT, (ADA), 42 U.S.C. §§
12111-12117, 12203; THE AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                                   (ADAA))

      52.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 29 of this complaint with the same force and effect as if set

forth herein.

      53.   This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of her employment with
                                            10
        Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 11 of 18



Defendant in violation of the Americans with Disabilities Act, (ADA), 42 U.S.C.

§§ 12111-12117, 12203; the Americans with Disabilities Act Amendments of

2008.

        54.   At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

        55.   At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

        56.   Any possible assertion that there was a viable business justification for

the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against her for engaging in a protective activity and for any actual

or perceived disability.

        57.   The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities

Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities

Act Amendments of 2008, and such action clearly constituted a prohibited

employment      practice,   contrary   to    the   public   policy   of   the   ADAA.




                                            11
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 12 of 18



      58.      As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      59.       As a result of Defendant’s wrongful and unlawfully retaliatory

actions that lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      60.     Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      61.     Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.

                       SEVENTH CAUSE OF ACTION
  (DISABILITY DISCRIMINATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

      62.     Plaintiff repeats and re-alleges each and every allegation contained in

                                          12
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 13 of 18



paragraph 1 through 29 of this complaint with the same force and effect as if set

forth herein.

      63.       Defendant discriminated against Plaintiff on the basis of her

disability in the terms, conditions, and privileges of Plaintiff’s denied employment

in violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et

seq., Florida Statutes.

      64.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760

et seq., Florida Statutes.

      65.       At all times material hereto, Defendant was an employer within the

meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      66.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against her for engaging in a protective activity and for any actual

or perceived disability.

      67.       The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.




                                          13
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 14 of 18



      68.      As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to her discharge from

Defendant’s employment.

      69.     As a result of being wrongfully and unlawfully discriminated against

that lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      70.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      71.     Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                         EIGHTH CAUSE OF ACTION
    (DISABILITY RETALIATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

      72.      Plaintiff repeats and re-alleges each and every allegation contained

                                          14
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 15 of 18



in paragraph 1 through 29 of this complaint with the same force and effect as if set

forth herein.

       73.        This is an action to remedy retaliation by the Defendant in violation

of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

       74.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760

et seq., Florida Statutes.

       75.        At all times material hereto, Defendant was an employer within the

meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

       76.      Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against her for engaging in a protective activity and for any actual or perceived

disability.

       77.      The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

ADAA.

                                           15
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 16 of 18



      78.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      79.    As a result of Defendant’s wrongful , and unlawful retaliatory actions

that lead to her discharge from Defendant’s employment, Plaintiff has

been experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      80.      Plaintiff has retained the undersigned attorney to assist her in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      81.     Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

                                          16
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 17 of 18



       a)        Declaring the acts and practices complained of herein are in violation

of Title VII, FCRA, 42 U.S.C. § 1981, ADA and ADAA.

       b)         Enjoining and permanently restraining those violations of Title VII,

FCRA, 42 U.S.C. § 1981, ADA and ADAA.

       c)        Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

       d)        Directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory treatment of her and make her whole

for all earnings she would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other

lost benefits.

       e)        Awarding Plaintiff Front Pay in lieu of reinstatement;

       f)        Awarding Plaintiff compensatory damages;

       g)        Awarding Plaintiff the costs of this action together with a reasonable

attorney’s fees; and,

       h)         Granting such other and further relief as the Court deems just and

proper in the premises.

                               DEMAND FOR JURY TRIAL

                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

                                             17
      Case 3:20-cv-05499-RV-HTC Document 1 Filed 05/29/20 Page 18 of 18



Plaintiff demands a trial by jury in this action.

                                                Respectfully submitted,

      Dated: May 29, 2020.                 By: /s/ Clayton M. Connors
                                               CLAYTON M. CONNORS
                                               Florida Bar No.: 0095553
                                               Email: cmc@westconlaw.com
                                               WESTBERRY & CONNORS, LLC.
                                               4400 Bayou Blvd., Suite 32A
                                               Pensacola, Florida 32503
                                               Tel: (850) 473-0401
                                               Fax: (850) 473-1388

                                                Attorney for the Plaintiff:
                                                Yvette Johnson




                                           18
